Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach the amended limitation(s) in the independent claims in combination with the other elements of the independent claims.  Further, the amended limitation(s) in the independent claims in combination with the other elements of the independent claims provides a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.

The prior art made of record is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.

Hardin et al. (U.S.  Patent No. 8,731,977, hereinafter referred to as Hardin) teaches a method comprising:
receiving a data structure associated with a first database, the data structure being separate from the first database;
Hardin teaches “vehicle history data 22 is available from a variety of sources and data suppliers” where “there are entities that collect, organize, and store vehicle history data 22 in large computerized and searchable databases 110, including Experian Automotive and Carfax” (col. 5 Lines 21-31 & Fig. 1). Hardin teaches the data structure received being separate from the database because the data is received “from a variety of sources and data suppliers” thereby teaching the received data structure being separate from the source associated database.
configuring a system executed by a processing device based on the data structure to associate a question with the database, generate reference class information, and generate one or more graphical user interfaces specific to the question and the reference class information;
Hardin teaches searching and indexing functions to extract requested information and providing vehicle history reports with an interface for facilitating orders for data through the data provider’s public website and interface which “can be through a customized or specialized interface” (Col. 6 Lines 24-49).  Hardin further teaches “the information in the database 110 may be linked and identified with a vehicle’s unique vehicle identification number” and “may also include other basic vehicle information 117 about a particular vehicle, including…the class” (Col. 5 Lines 32-42).
receiving, via the system, selection of at least one of reference class criteria or historical reference cases associated with reference class information independently from a plurality of users via a first graphical user interface of the one or more graphical user interfaces, the reference class criteria being generated in response to configuring the system;
Hardin teaches “different data providers…may structure their records and event codes 15 differently” where “one data provider may have separate event codes 15 for minor damage depending on whether it was to the front right side, front left side, or rear of the car, while a different data provider may classify all of that under one event code 15” (Col. 5 Line 65 – Col. 6 Line 13 & Fig. 2).  Hardin further teaches “users may elect not to include time impacted elements” (Col. 11 Lines 5-36). Therefore Hardin teaches a user selection of criteria associated with reference class information from each of a plurality of users.
generating, separately and automatically via the system, one or more queries based on the reference class criteria or the historical reference cases to separately define a reference class for each of the plurality of users, the system generating at least one of narrower queries and increasing specificity of the reference class as additional reference class criterion is selected or increasingly broader queries and increasing generalization of the reference class as additional historical cases are selected;
Hardin teaches “the format and content of the [vehicle history report] 10 may be specified by the request from the customer computer system 40, by the database 110 search functions, or by the data provider maintaining database 110” (Col. 6 Lines 24-49) thereby teaching the query specificity being narrowed and broadened based on the content selected, or specified, by the user’s request.
Hardin further teaches the reference class being defined separately for each of the plurality of users by teaching “users may elect not to include time impacted elements” (Col. 11 Lines 5-36).
determining the reference class in response to querying the first database using the one or more queries;
Hardin teaches obtaining vehicle history data and extracting desired vehicle history data 22 from a larger data set according to a request for a vehicle history score (Col. 17 Lines 35-61 & Fig. 6)
identifying a number of cases in the reference class in response to querying the first database using the one or more queries;
Hardin teaches obtaining the appropriate vehicle history data 22 related to the request (Col. 17 Lines 35-61 & Fig. 6) where the vehicle history data is represented by “a wide variety of event codes” (Col. 5 Lines 51-63), thereby teaching identifying a number of cases for the reference class in response to the querying.
calculating a base rate estimate, the base rate estimate corresponding to at least one of (a) a frequency of historical event occurrence, (b) time-specific probabilistic estimates derived from survival analysis, or (c) descriptive statistics for a continuous variable associated with the reference class;
Hardin teaches “various variables and various time periods are tested and evaluated, using varying evaluation periods” where “numerous time periods or vehicle history data variable evaluation periods, can be calculated to reflect how recent an event has occurred as well as the frequency of similar loss events across different time periods” and “the initial test criteria may be set by intuitive estimates based on the experience or expectation of the users” (Col. 8 Line 45 – Col. 9 Line 14) thereby teaching a base rate estimate corresponding at least to frequency of historical event occurrence.
displaying the base rate estimate associated with the reference class or an overall base rate across a plurality of selected different reference classes.
Hardin teaches “the computer output 18 sends the score using any appropriate method, such as a display on a monitor” and “the results can include other factors beside the vehicle, frequency, and severity scores…if desired” (Col. 21 Lines 26-42). 

Ludlow et al. (U.S. Pre-Grant Publication No. 2014/0122410) teaches a reconfigurable automatic classification system and method providing classification metrics to a user and enabling the user to reconfigure the classification model by adding or removing exemplars, creating, editing or deleting rules, or performing other such adjustments to the classification model to enhance overall transparency and defensibility of the auto-classification process.

Janz (U.S. Pre-Grant Publication No. 2018/0025303) teaches behavior assessment or performance prediction using a video stream of an interviewee responding to s set of interview prompts or a corpus of documents of a subject, analyzing at least the semantic content of the video stream or corpus, statistically processing the semantic content according to a correspondence of the interviewee’s response or subject’s corpus to a set of classified exemplar responses, and a context, to classify the interviewee or subject with respect to the context, and generate at least one output selectively dependent on the classification of the interviewee or subject.

Pinel et al. (U.S. Patent No. 9,619,434) teaches taking as input a set of parameters and information from a knowledge database for potential group members and generating a plurality of combinations of group members based at least in part on the set of parameters and evaluating a set of metrics for each of the combinations of group members for at least one novelty metric and at least one collective intelligence metric.

Trahan et al. (U.S. Pre-Grant Publication No. 2009/0125378) teaches dynamically interacting with a human expert by means of a graphical user interface to elicit subjective probabilities that can subsequently be utilized in a probabilistic network. After the qualifications of an expert are obtained, the graphical user interface presents the expert with a series of questions. To assure that relatively accurate and consistent probabilities are subsequently provided by the expert, the graphical user interface incorporates numerous novel features that are designed to mitigate the effects of various biases that otherwise tend to skew the results acquired in traditional probability elicitation processes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        8/26/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154